Citation Nr: 1209410	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to November 1968.

This matter came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Chronis skin disability was not manifested during service or for many years after the Veteran's service, nor is current skin disability (to include both benign and malignant legions) otherwise causally related to such service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.       

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in September 2009 and April 2011, and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2008.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for skin disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service treatment records show that in January 1967, the Veteran was seen for a rash on his upper body.  Medical personnel diagnosed Pityriosis Rosea.  Subsequent service treatment records do not document any continuing complaints or problems in connection with the skin rash.  A November 1968 separation examination report shows that clinical evaluation of the Veteran's skin was normal and no skin disability was noted.  

Post service, a January 1975 private medical record documents a rash for about a week; the Veteran was to undergo a test and return in a month, but subsequent records do not document any further treatment.  A May 1982 private medical record refers to a lesion on the right lower face, and a September 1995 private record refers to an undifferentiated squamous cell lesion of the face.

May 2007 and June 2007 VA treatment records show a provisional diagnosis of lesion forehead.

The Veteran underwent a VA examination in September 2009.  The examiner reported that the Veteran has evidence of actinic keratosis, but the examiner concluded that he could not state without restoring to mere speculation as to whether the skin lesions are related in any way to the Veteran's time in service.
Since the Board found that the VA examination was inadequate because neither an explain of the basis for such an opinion was provided, nor was the basis of that opinion apparent in light of the Board's reviewed the evidence, the Board remanded the claim for additional development.

A July 2010 VA treatment record shows that the Veteran has an 8-year history of cystic lesion on his forehead.  There was also a lesion on his nose, which had been evaluated by dermatology in the past.

The Veteran was afforded another VA examination in April 2011.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner stated that the Veteran does have basal cell carcinoma along his nose with actinic keratosis noted along his scalp, forehead and forearms.  However, he could not resolve the issue without resorting to mere speculation as to if the Veteran's basal cell carcinoma is related to his military service.  He noted that the Veteran had been separated from the military for more than 40 years, thus making it difficult to attribute this to his military time.  Overall, the Board finds that this opinion is adequate.  Here, the passage of time made it difficult for the examiner to render a nexus opinion.  As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010):  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  The Board finds that the opinion fits within the Jones situation where no medical expert can opine on causation due to a lack of information.  

The Board acknowledges the contention of the Veteran's representative set out in a January 2012 statement that the April 2011 VA medical opinion was neutral and did not provide evidence against the Veteran's claim.  However, there is otherwise no competent evidence in support of the Veteran's claim.  The Veteran is certainly competent to report symptoms he has experienced.  However, the Veteran testified that he did not have symptoms of skin cancer during service and was not treated for it during service.  He asserts that it developed due to sun exposure.  He is not asserting a continuity of symptoms since service, he is essentially offering an opinion regarding causation that can only be furnished by medical personnel.  VA examiners have considered this question of causation, but for reasons set forth above it has been determined that such an opinion would be speculative.  Service connection cannot be established based on speculation.  

The Board is left with an evidentiary record which shows no chronic skin disease during service or for many years thereafter.  There is no evidence showing that the rash noted in early 1967 and diagnosed as Pityriosis Rosea became chronic; in fact, there appears to be no subsequent mention of this skin rash after 1997.  It is significant that the Veteran' s skin was clinically evaluated as normal on discharge examination in November 1968 as it demonstrates that medical personnel were of the opinion at that time that the Veteran had no skin disorder.  There is also no competent evidence of skin cancer within one year of discharge from service or for a number of years thereafter.  As noted above, medical personnel have been unable to offer an opinion regarding a link to service without resort to speculation due to the lack of information over the years on which to base such an opinion.   Based on the totality of the evidence, the Board finds that service connection is not warranted.  The preponderance of the evidence is against his claim.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


